FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of July, 2012 Commission File Number: 001-12102 YPF Sociedad Anónima (Exact name of registrant as specified in its charter) Macacha Güemes 515 C1106BKK Buenos Aires, Argentina (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X YPF Sociedad Anónima TABLE OF CONTENTS Item 1 Translation of letter to the Buenos Aires Stock Exchange dated July 26, 2012 Item 1 TRANSLATION Autonomous City of Buenos Aires, July 26, 2012 To the Bolsa de Comercio de Buenos Aires (Buenos Aires Stock Exchange) Ref.: Financial Statements as of 03/31/2012 In order to fulfill the requirements of Article No. 63 of the Buenos Aires Stock Exchange Rules, we inform you that the Company’s Board of Directors approved, at its meeting held on July 26, 2012, the consolidated financial statements for the three-month period ended March 31, 2012. Relevant information of such financials statements of YPF S.A. follows: 1)Statement of Income(1)(in millions of pesos) Attributable to shareholders of the Company Attributable to minority interests - Net income for the period 2) Other comprehensive income(1)(in millions of pesos) Attributable to shareholders of the Company Attributable to minority interests - Total Other comprehensive income 3) Comprehensive Income (1)(in millions of pesos) Attributable to shareholders of the Company Attributable to minority interests - Totalcomprehensive income 4) Detail of Shareholders’ Equity as of 03/31/2012 (1) (in millions of pesos) Shareholders’ contributions: Subscribed capital Adjustment to contributions Issuance premiums Total Shareholders’ contributions Legal reserve Reserve for future dividends Other comprehensive income Retained earning Subtotal Shareholders’ Equity Minority interests - Total Shareholders’ Equity (1) Amounts in accordance with IFRS TRANSLATION Subsection o)-Shares owned by the parent group As of March 31, 2012 the parent group of the Company owned 225,890,313 class D shares,which represented 57.43% of the capital stock. Law No. 26741,enacted on May 4, 2012, has changed the Company’s shareholder structure. The mentioned law declared of public interest andsubject tothe expropriation51% of the equity of YPF S.A. represented by an identical stake of class D shares of the Company owned by Repsol YPF S.A., its controlled or controlling entities. The expropriated shares will be assigned as follows: 51% to the Federal Government and 49% to certain Argentine provinces. As of the date hereof, the totalshares for which the Federal Government exercises allpolitical rights and which represents 51% of the equity of YPF S.A.amounts to200,590,525 shares, which include 200,589,525 class D shares of Repsol YPF S.A. which are subject to expropriationand 1,000 class A shares. Subsection p)-Shares with rights to securities representing debt convertible into shares and/or purchase options over company shares, corresponding to ownership of the shareholder or parent group None. Subsection q) Parent shareholder of the company: As of March 31, 2012, Repsol YPF S.A. with legal domicile at Paseo de la Castellana 278, 28046 Madrid, Spain, was the controlling shareholder of the Company. Asdescribed previously in item o), as ofthe date hereof the Federal Government, with legal domicileat Hipólito Yrigoyen 250, exercises allpolitical rightsinherent to the shares representing51% of the equity of YPF S.A. Gabriel E. Abalos Market relations officer YPF S.A. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. YPF Sociedad Anónima Date:July 26,2012 By: /s/ Gabriel E. Abalos Name: Title: Gabriel E. Abalos Market Relations Officer
